UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – March 31, 2016 Item 1: Reports to Shareholders Semiannual Report | March 31, 2016 Vanguard PRIMECAP Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 25 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2016 Total Returns Vanguard PRIMECAP Fund Investor Shares 6.64% Admiral™ Shares 6.67 S&P 500 Index 8.49 Multi-Cap Growth Funds Average 2.63 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2015, Through March 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $96.99 $97.74 $1.114 $4.780 Admiral Shares 100.53 101.26 1.236 4.951 1 Chairman’s Letter Dear Shareholder, Vanguard PRIMECAP Fund generally followed the same patchy but positive path as the broader stock market over the six months ended March 31, 2016. However, the fund’s lows were a bit lower than the market’s, and it didn’t quite hit all of the market’s high notes, either. PRIMECAP recorded a solid return of about 7% over the period, but it trailed its benchmark, the Standard & Poor’s 500 Index, by nearly 2 percentage points. Still, it finished well ahead of the nearly 3% average return of its multi-capitalization growth peers. Stocks charted an uneven course en route to a favorable outcome The broad U.S. stock market returned about 7% for the six months. The period began and ended strongly, with fluctuations in the middle as China’s economic slowdown and falling oil and commodity prices worried investors. Stocks rallied in March as investors again seemed encouraged by news about monetary policy. The Federal Reserve indicated, after a mid-March meeting, that it would raise interest rates fewer times in 2016 than previously anticipated. And central bankers in Europe and Asia kept up stimulus measures to combat weak growth and low inflation. 2 International stocks returned about 3% for the period after surging more than 8% in March. Stocks from emerging markets and from developed markets of the Pacific region outperformed European stocks, which were nearly flat. Bonds produced gains following a subpar start After posting weak results for the first three months of the period, bonds managed solid gains. The broad U.S. taxable bond market returned 2.44% for the fiscal half year. With stocks volatile and the Fed proceeding cautiously with rate hikes, bonds proved attractive. The yield of the 10-year U.S. Treasury note closed at 1.77% at the end of March, down from 2.05% six months earlier. (Bond prices and yields move in opposite directions.) Returns for money market funds and savings accounts remained limited by the Fed’s target rate of 0.25%–0.5% —still low despite rising a quarter of a percentage point in December. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 6.90%. International bonds got a boost as foreign currencies strengthened against the dollar, a turnabout from the trend of recent years. Even without this currency benefit, however, international bond returns were solidly positive. Market Barometer Total Returns Periods Ended March 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.75% 0.50% 11.35% Russell 2000 Index (Small-caps) 2.02 -9.76 7.20 Russell 3000 Index (Broad U.S. market) 7.30 -0.34 11.01 FTSE All-World ex US Index (International) 3.09 -8.53 0.70 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.44% 1.96% 3.78% Barclays Municipal Bond Index (Broad tax-exempt market) 3.20 3.98 5.59 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.04 CPI Consumer Price Index 0.08% 0.85% 1.28% 3 Technology stocks delivered, while health care struggled Since its 1984 inception, Vanguard PRIMECAP Fund’s overall performance has been noticeably better than that of its comparative standards, recording an average annual return of about 13% through March 31. Both the broad market and the S&P 500 Index have posted average annual returns of about 11% over that span, while the average annual return of multi-cap growth funds has been about 10%. Such long-term outperformance, which is rather unusual, is a result of the portfolio manager’s conviction, patience, and skill. PRIMECAP Management Company, the fund’s advisor, has achieved success by constructing and managing a portfolio that is quite different from its benchmark. This approach offers potential rewards but also brings the risk of occasional short-term underperformance. The information technology and health care sectors have dominated the portfolio’s holdings over the years, and the recent six-month period was no exception. Their outcomes, however, were at opposite ends of the spectrum—IT boosted the fund’s return the most, and health care hurt it the most. IT holdings accounted for more than 35% of the PRIMECAP Fund’s portfolio on average and returned about 16%, handily outpacing those of the benchmark. Software, internet, semiconductor, and hardware companies contributed most to results. PRIMECAP Management provides Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.40% 0.34% 1.25% The fund expense ratios shown are from the prospectus dated January 28, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the fund’s annualized expense ratios were 0.38% for Investor Shares and 0.32% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Multi-Cap Growth Funds. 4 valuable research and insight into the industry, which is defined by innovation and marked by fierce competition as corporations move toward cloud computing and consumers seek the latest gadgets. The fund’s allocation to health care stocks approached an average of nearly 29% over the period, about double that of the benchmark. The large exposure was a disadvantage. The sector returned about –3% for the fund, compared with more Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale 5 than 3% for the benchmark. Most of the weakness came from pharmaceutical and biotechnology stocks, which slid as the possibility of increased government regulation threatened future profits. A slowdown in merger and acquisition activity also didn’t help stock prices, and biotech stocks felt the burden of high valuations. Industrials was the only other sector to which the PRIMECAP Fund devoted more than 9% of its holdings. Results here were generally solid; airline and air freight and logistics firms were the top contributors as lower fuel prices saved costs. For more about the advisor’s strategy and the fund’s positioning during the six months, please see the Advisor’s Report that follows this letter. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original targets would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximize returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/ research.) It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. It may be more appropriate to monitor it annually or semiannually and rebalance when your allocation swings 5 percentage points or more from its target. It’s important, of course, to be aware of the tax implications. You’ll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. 6 However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 12, 2016 7 Advisor’s Report For the six months ended March 31, 2016, Vanguard PRIMECAP Fund returned 6.64% for Investor Shares and 6.67% for Admiral Shares, trailing the 8.49% return of its benchmark, the unmanaged Standard & Poor’s 500 Index, while surpassing the 2.63% average return of its multi-capitalization growth fund competitors. Unfavorable stock selection and an overweight position in health care, the worst-performing sector over the period, as well as the fund’s underweight positions in consumer staples, utilities, and telecommunication services, were the primary sources of underperformance relative to the unmanaged S&P 500 Index. These negatives were partially offset by favorable stock selection and an overweight position in information technology, as well as an underweight position in financials, the worst-performing sector in the benchmark. The investment environment The six months were characterized by significant volatility in various financial markets worldwide, including the U.S. equity markets. Stocks rallied from the beginning of October through the end of December, then sold off sharply in January and early February before rallying into the end of March. The February stock market trough roughly coincided with the bottom in West Texas Intermediate crude oil, which fell to $26 per barrel before rebounding to end March at $38. Contrary to the expectations of many investors, Treasury bond yields fell as the Federal Reserve signaled it would raise interest rates more gradually than it had planned going into 2016. Faced with lower net interest margins, financials underperformed the S&P 500 Index by nearly 8%, with some of the largest banks and brokerages faring far worse. Sluggish economic growth and below-target inflation led central banks in Europe and Japan to introduce negative short-term interest rates and ramp up government bond purchases, further pressuring already-low long-term interest rates. Ten-year German and Japanese bonds currently yield within 15 basis points of 0%, an unprecedented situation. Relative to the economies of other developed countries, the U.S. economy was a bright spot as real gross domestic product (GDP) continued to expand at a modest pace (+2.4% in 2015). Supported by rising incomes, healthy household balance sheets, low inflation (in part because of falling energy prices), and improving access to historically inexpensive credit, U.S. consumer spending appears to be on solid footing. We are concerned, however, by the upcoming presidential election. Candidates on both sides have vilified U.S. corporations and espoused trade policies that could harm global companies, including many of the fund’s holdings. Outlook for U.S. equities S&P 500 Index earnings per share are expected to decline 7% in the first calendar quarter of 2016, the worst performance since the third calendar quarter of 2009. Even excluding the troubled energy sector, earnings per share are expected to decline 8 by 2%. Trading at approximately 16.5 times the next 12 months’ estimated earnings per share, the S&P 500 Index appears fully valued by historical standards. However, with the 10-year Treasury bond yielding 1.8%, well below the S&P 500 Index dividend yield of 2.3%, we continue to believe that stocks represent a more attractive investment than bonds at current prices. We find certain stocks to be attractively valued, notably the fund’s biotechnology holdings, which, after a period of significant underperformance, trade at a discount to the S&P 500 Index price-to-earnings multiple in spite of their far superior long-term growth prospects. Portfolio update and outlook Although the fund’s total return exceeded that of the S&P 500 Index during the fourth calendar quarter of 2015 thanks to favorable sector allocations and strong selection in information technology, this was more than offset by relative underper-formance during the first calendar quarter of 2016. Sector allocations (overweighted in health care and underweighted in consumer staples, utilities, and telecom) became a challenge, and several of the fund’s largest pharmaceutical and biotech holdings declined. After several consecutive years of outperformance, the health care sector lagged the S&P 500 Index over the six months. Biotech stocks (defined as the AMEX Biotechnology Index) were hit especially hard, declining 14%, compared with a 3% increase in the S&P 500 Index health care sector. The decline was precipitated by price increases of high-profile generic drugs and subsequent broader scrutiny of the biotech and pharmaceutical industry. Novartis (–19%), Eli Lilly (–13%), Biogen (–11%), and Roche (–3%) detracted most. Biotech and pharmaceutical holdings constituted 22% of the fund’s assets at the end of the period, more than double the S&P 500 Index weighting of 9%. In spite of the near-term uncertainty and current political rhetoric over drug pricing, we believe that the industry’s fundamentals remain intact and that demand for health care products will continue to grow, driven by demographic trends and the potential for safer and more effective therapies. We believe that companies which develop novel therapies that extend lives and represent meaningful advancements will ultimately receive favorable pricing and reimbursement for their products. The fund also remains overweighted in information technology stocks, which constituted about 36% of assets on average, compared with 21% in the S&P 500 Index. The fund’s largest IT holdings are in software, semiconductor, and internet stocks. S&P 500 Index internet (+21%) and software (+20%) stocks significantly outperformed the sector (+12%) for the six months, with semiconductors (+12%) about the same as the overall sector. The fund’s holdings in these industries performed relatively in line with their underlying S&P 500 industry indexes. Strong relative performance in hardware, thanks to gains in Hewlett Packard Enterprise (+23% for the fund) 9 and a minimal position in Apple (flat), led the fund’s holdings to outperform the S&P 500 Index IT sector. Although industry research firm Gartner expects global IT spending to fall 0.5% (+1.6% in constant currency) in 2016, we remain confident in the long-term outlook for the fund’s holdings. Microsoft and Adobe, its largest software holdings, are transforming their products and business models to adapt to the “cloud,” where resources are consumed on demand over the internet. Alphabet and Alibaba, the fund’s largest internet holdings, are growing rapidly as consumers worldwide spend more time and money on internet-based services. Texas Instruments and NVIDIA, two of the fund’s largest semiconductor holdings, stand to benefit from secular trends such as virtual reality, artificial intelligence, and the incorporation of connectivity into previously unconnected objects. Although the fund’s hardware holdings, including Hewlett Packard Enterprise and NetApp, face more challenging transitions to the cloud, they trade at extremely low valuations that more than compensate investors for the associated risks. Over 6% of the fund’s assets were invested in airline stocks as of March 31. Industry fundamentals remain strong, with robust traffic leading to high load factors and lower fuel costs boosting earnings. Nevertheless, investors remain leery of the industry. We recognize that terrorism presents a significant risk and are especially concerned given the recent terrorist attacks in Paris and Brussels. But we believe that structural changes over the last several years—the most important of which is industry consolidation—have enabled airlines to prosper under normal conditions. Furthermore, the industry benefits from secular trends, as demonstrated by the fact that global passenger traffic growth of 6% far exceeds real global GDP growth. In spite of these positives, several of our airline holdings trade at among the lowest price-to-earnings multiples in the S&P 500 Index. The fund remains significantly underweighted in energy stocks. We have found few compelling investments in the sector, as we believe current valuations (over 60 times forward earnings per share) assume a significant increase in oil prices from recent levels. We view declining production costs and slower demand from China and other emerging markets as secular, not cyclical, trends. And new technologies such as vehicle electrification may reduce oil demand over the long term. After rallying strongly during the six months as investors flocked to perceived safe haven investments, telecommunication services, utilities, and consumer staples stocks appear stretched relative to their growth prospects. For example, consumer staples stocks trade for 21 times forward earnings per share, the most expensive sector on a price-to-earnings basis except for the reeling energy sector, in spite of minimal expected revenue growth. 10 Conclusion We remain committed to our investment philosophy, which is to invest in attractively priced stocks for the long term. This “bottom-up” approach often results in a portfolio that bears little resemblance to a market index; therefore, our results often deviate substantially from those of the index. Furthermore, our long-term investment horizon results in low portfolio turnover, which creates the possibility for extended periods of underperformance when the stocks in our portfolio fall out of favor. We nonetheless believe that this approach can generate superior results for shareholders over the long term. PRIMECAP Management Company April 14, 2016 PRIMECAP Fund Fund Profile As of March 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.40% 0.34% 30-Day SEC Yield 1.35% 1.43% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index FA Index Number of Stocks 128 504 3,900 Median Market Cap $58.0B $79.4B $52.5B Price/Earnings Ratio 20.3x 20.5x 21.8x Price/Book Ratio 3.6x 2.8x 2.7x Return on Equity 19.1% 18.5% 17.5% Earnings Growth Rate 8.5% 7.6% 8.0% Dividend Yield 1.8% 2.2% 2.1% Foreign Holdings 9.7% 0.0% 0.0% Turnover Rate (Annualized) 7% — — Short-Term Reserves 3.7% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 8.6% 12.9% 13.6% Consumer Staples 0.7 10.4 9.2 Energy 1.5 6.8 6.1 Financials 6.8 15.6 17.4 Health Care 26.5 14.3 13.7 Industrials 16.7 10.1 10.7 Information Technology 36.4 20.8 20.1 Materials 1.7 2.8 3.2 Telecommunication Services 1.1 2.8 2.5 Utilities 0.0 3.5 3.5 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.90 0.91 Beta 0.96 0.94 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Biogen Inc. Biotechnology 5.4% Amgen Inc. Biotechnology 5.1 Alphabet Inc. Internet Software & Services 4.7 Microsoft Corp. Systems Software 4.7 Eli Lilly & Co. Pharmaceuticals 4.6 Adobe Systems Inc. Application Software 4.4 Texas Instruments Inc. Semiconductors 4.4 FedEx Corp. Air Freight & Logistics 3.4 Southwest Airlines Co. Airlines 3.4 Roche Holding AG Pharmaceuticals 3.1 Top Ten 43.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the annualized expense ratios were 0.38% for Investor Shares and 0.32% for Admiral Shares. 12 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2005, Through March 31, 2016 Average Annual Total Returns: Periods Ended March 31, 2016 Inception One Five Ten Date Year Years Years Investor Shares 11/1/1984 -1.64% 12.40% 8.54% Admiral Shares 11/12/2001 -1.59 12.49 8.65 See Financial Highlights for dividend and capital gains information. 13 PRIMECAP Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (96.0%) Consumer Discretionary (8.3%) L Brands Inc. 9,714,418 853,023 TJX Cos. Inc. 7,104,300 556,622 Ross Stores Inc. 9,045,200 523,717 ^ Sony Corp. ADR 17,564,300 451,754 Walt Disney Co. 4,450,000 441,929 Carnival Corp. 7,201,500 380,023 * Bed Bath & Beyond Inc. 2,300,975 114,220 * Amazon.com Inc. 192,265 114,136 Royal Caribbean Cruises Ltd. 1,250,000 102,688 Time Warner Cable Inc. 293,304 60,016 VF Corp. 772,400 50,021 Whirlpool Corp. 135,000 24,346 Newell Rubbermaid Inc. 505,000 22,366 Las Vegas Sands Corp. 400,000 20,672 McDonald’s Corp. 144,100 18,110 Marriott International Inc. Class A 220,000 15,660 * CarMax Inc. 161,100 8,232 Hilton Worldwide Holdings Inc. 280,000 6,306 Comcast Corp. Class A 52,800 3,225 * AutoZone Inc. 2,100 1,673 Consumer Staples (0.6%) CVS Health Corp. 2,249,065 233,296 Tyson Foods Inc. Class A 835,000 55,661 Energy (1.4%) Schlumberger Ltd. 2,935,900 216,522 EOG Resources Inc. 2,145,000 155,684 ^ Transocean Ltd. 9,282,079 84,838 Noble Energy Inc. 2,475,000 77,740 Exxon Mobil Corp. 615,000 51,408 National Oilwell Varco Inc. 580,000 18,038 Market Value • Shares ($000) * Cameron International Corp. 186,200 12,485 Cabot Oil & Gas Corp. 290,000 6,586 ^,* Southwestern Energy Co. 700,000 5,649 * Petroleo Brasileiro SA ADR Preference Shares 600,000 2,718 * Petroleo Brasileiro SA ADR 400,000 2,336 Financials (6.5%) Charles Schwab Corp. 25,733,100 721,041 Marsh & McLennan Cos. Inc. 10,456,100 635,626 JPMorgan Chase & Co. 9,008,500 533,483 Wells Fargo & Co. 11,020,000 532,927 Progressive Corp. 6,463,000 227,110 US Bancorp 3,425,000 139,021 CME Group Inc. 864,150 83,002 Discover Financial Services 1,216,100 61,924 American Express Co. 422,100 25,917 Chubb Ltd. 42,133 5,020 Health Care (25.5%) * Biogen Inc. 9,455,200 2,461,378 Amgen Inc. 15,527,800 2,328,083 Eli Lilly & Co. 29,110,000 2,096,211 Roche Holding AG 5,681,300 1,394,988 Novartis AG ADR 12,353,965 894,921 Medtronic plc 8,626,952 647,021 * Boston Scientific Corp. 27,842,560 523,719 Thermo Fisher Scientific Inc. 2,641,000 373,939 Abbott Laboratories 6,617,234 276,799 AstraZeneca plc ADR 7,600,500 214,030 Johnson & Johnson 1,190,000 128,758 Sanofi ADR 1,545,000 62,047 Zimmer Biomet Holdings Inc. 340,000 36,254 14 PRIMECAP Fund Market Value • Shares ($000) Agilent Technologies Inc. 880,500 35,088 AbbVie Inc. 600,000 34,272 Stryker Corp. 250,000 26,823 GlaxoSmithKline plc ADR 600,000 24,330 Industrials (16.0%) FedEx Corp. 9,481,068 1,542,759 1 Southwest Airlines Co. 34,210,300 1,532,621 Airbus Group SE 11,130,758 737,497 1 Alaska Air Group Inc. 6,431,800 527,536 Honeywell International Inc. 3,390,000 379,850 American Airlines Group Inc. 7,929,100 325,172 * United Continental Holdings Inc. 5,380,800 322,095 Caterpillar Inc. 4,135,000 316,493 Union Pacific Corp. 3,567,400 283,787 Deere & Co. 3,083,300 237,383 United Parcel Service Inc. Class B 2,181,070 230,037 Delta Air Lines Inc. 4,538,000 220,910 Boeing Co. 1,200,000 152,328 United Technologies Corp. 1,087,000 108,809 Pentair plc 1,370,000 74,336 CH Robinson Worldwide Inc. 1,000,000 74,230 Safran SA 1,036,800 72,369 CSX Corp. 2,390,000 61,543 Expeditors International of Washington Inc. 600,000 29,286 * Hertz Global Holdings Inc. 2,090,000 22,008 Rockwell Automation Inc. 157,250 17,887 Tyco International plc 200,000 7,342 Norfolk Southern Corp. 83,687 6,967 Republic Services Inc. Class A 17,000 810 Information Technology (34.9%) Microsoft Corp. 38,467,300 2,124,549 * Adobe Systems Inc. 21,161,770 1,984,974 Texas Instruments Inc. 34,459,000 1,978,636 * Alphabet Inc. Class A 1,419,843 1,083,198 * Alphabet Inc. Class C 1,425,903 1,062,226 * Alibaba Group Holding Ltd. ADR 8,310,900 656,810 Intel Corp. 18,310,500 592,345 Hewlett Packard Enterprise Co. 27,780,885 492,555 Intuit Inc. 4,725,000 491,447 QUALCOMM Inc. 9,130,050 466,911 EMC Corp. 17,094,600 455,571 Market Value • Shares ($000) NVIDIA Corp. 12,675,000 451,610 KLA-Tencor Corp. 6,198,100 451,284 Cisco Systems Inc. 15,107,950 430,123 HP Inc. 32,119,885 395,717 NetApp Inc. 14,427,200 393,718 Telefonaktiebolaget LM Ericsson ADR 36,198,004 363,066 * Micron Technology Inc. 31,170,000 326,350 Oracle Corp. 6,525,000 266,938 Activision Blizzard Inc. 6,183,300 209,243 SanDisk Corp. 2,211,416 168,245 1 Plantronics Inc. 3,701,500 145,062 Visa Inc. Class A 1,785,000 136,517 Analog Devices Inc. 2,260,000 133,769 Corning Inc. 5,243,200 109,530 ^,* BlackBerry Ltd. 10,438,600 84,448 * PayPal Holdings Inc. 1,708,200 65,936 Apple Inc. 552,000 60,162 MasterCard Inc. Class A 532,500 50,321 * Yahoo! Inc. 1,163,100 42,814 * eBay Inc. 1,729,500 41,266 * Rambus Inc. 2,685,000 36,919 * Entegris Inc. 2,583,472 35,187 * salesforce.com inc 282,000 20,820 Applied Materials Inc. 970,000 20,545 ASML Holding NV 98,175 9,856 * Keysight Technologies Inc. 340,000 9,432 * Twitter Inc. 161,000 2,665 Materials (1.7%) Monsanto Co. 6,050,125 530,838 Praxair Inc. 925,000 105,866 Potash Corp. of Saskatchewan Inc. 4,919,200 83,725 Celanese Corp. Class A 535,000 35,043 LyondellBasell Industries NV Class A 9,400 804 Telecommunication Services (1.1%) AT&T Inc. 12,371,642 484,597 Total Common Stocks (Cost $21,848,603) Temporary Cash Investment (3.8%) Money Market Fund (3.8%) Vanguard Market Liquidity Fund, 0.495% (Cost $1,713,089) 1,713,089 Total Investments (99.8%) (Cost $23,561,692) 15 PRIMECAP Fund Amount ($000) Other Assets and Liabilities (0.2%) Other Assets Investment in Vanguard 3,817 Receivables for Investment Securities Sold 896 Receivables for Accrued Income 60,438 Receivables for Capital Shares Issued 181,025 Other Assets 22,180 Total Other Assets Liabilities Payables for Investment Securities Purchased (2,151) Collateral for Securities on Loan (48,299) Payables to Investment Advisor (21,449) Payables for Capital Shares Redeemed (29,080) Payables for Distributions (1) Payables to Vanguard (63,350) Other Liabilities (609) Total Liabilities Net Assets (100%) At March 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 22,951,624 Undistributed Net Investment Income 170,217 Accumulated Net Realized Gains 543,490 Unrealized Appreciation (Depreciation) Investment Securities 21,742,522 Foreign Currencies (222) Net Assets Investor Shares—Net Assets Applicable to 79,091,354 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 372,069,840 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
